Title: Joel Yancey to Thomas Jefferson, 24 December 1818
From: Yancey, Joel
To: Jefferson, Thomas


          
            
              Dr Sir
              Poplar Forest
24th Dec, 18
            
            Your two Boys Dick & Moses arrived here on Monday night last both on Horse-back without a pass, but Said they had your permission to visit their friends here this C Xmass, yesterday two men came in pursuit of them for Stealing their Horses Horse and Saddle, they found the horse here and Dick acknowledged that he road it from albemarl, but that it was a stray, and that he was endeavouring to find the owner, moses has made his escape, and Dick agrreed to take a whiping, which I thought was better than taking them before a justice of the Peace, which the men were determined to do unless they got some satisfaction, mr. William & Son, the owners of the horse William Hamner & Son both from your County, after getting their Horse was content to give him a very light whipping indeed not near Sufficient in my opinion to deter him from commiting a like offence, that I have thought it probably probable they may be runaways and that both Horses is Stolen, the other Horse, they Say is yours, which I have, and shall have taken care of until I here from you or the owner comes, should I not here from you before next Tuesday I Send them down with the Horse. In haste with great respect I am
            
              yr mo obt
              Joel Yancey
            
          
          
          
            P.S
            The pork is ready, and as soon as your waggon comes down up I will send it off immediately, there is no beaves nor mottons this fall. I wrote you last Friday from Lynchburg
            
              J. Yancey
            
          
        